EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ai Leen Koh on 8/10/2022.
The application has been amended as follows: 
in claim 14, lines 1-2: “a plurality” was changed to “the plurality”
claim 20 is canceled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not teach or suggest “recording user selection of one or more of a plurality of hypoglycemic event icons displayed in the graphical user interface”, along with the other features of claim 1. 
Claims 2-7 and 9-14 are allowable by virtue of their dependence from claim 1.
With respect to claim 15, the prior art does not teach or suggest “the graphical user interface includes a plurality of hypoglycemic event icons, each hypoglycemic event icon including an indicator that shows how commonly the respective hypoglycemic event icon is selected by the person using (i) a numeral, (ii) icon shading, and/or (iii) icon coloring”, along with the other features of claim 15. 
Claims 16-19 are allowable by virtue of their dependence from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                         8/9/2022



/MATTHEW KREMER/Primary Examiner, Art Unit 3791